Exhibit 21.1 Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, 2015 Consolidated subsidiaries included in the 2015 consolidated financial statements of Bimini Capital Management, Inc. are: Company Jurisdiction of Organization Percentage of VotingPower Bimini Advisors, Inc. Maryland 100% MortCo TRS, LLC Delaware 100% HomeStar SPV Holdings, Inc. Delaware 100% HS Special Purpose, LLC Delaware 100% Opteum Financial Services Corporation Pennsylvania 100% Opteum Mortgage Acceptance Corporation Delaware 100% Opteum SPV 2, LLC Delaware 100%
